990 So. 2d 586 (2008)
Darryck FORREST, Appellant,
v.
Melinda FORREST, Appellee.
No. 3D07-1351.
District Court of Appeal of Florida, Third District.
August 6, 2008.
Rehearing Denied September 15, 2008.
David H. Freedman, for appellant.
Theodore R. Dempster, for appellee.
Before COPE, SUAREZ, and CORTIÑAS, JJ.
PER CURIAM.
This is an appeal of a partial final judgment of dissolution of marriage. The income figure for the husband is supported by the record as it is taken from the husband's November 2006 financial affidavit, about which he testified at trial. As to the remaining matters, the trial court's *587 rulings were within its discretion. See Canakaris v. Canakaris, 382 So. 2d 1197 (Fla.1980).
Affirmed.